Citation Nr: 1233541	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for visual disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from December 1964 to September 1970, from May 1978 to September 1978, and from March 1986 to September 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

An August 2011 RO record indicates that the Veteran no longer desires a Board hearing on these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hypertension and a visual disability that are related to service-connected diabetes mellitus.

In August 2007 the Veteran underwent VA diabetes and eye examinations for the purpose of addressing the medical matters presented by this appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2007 VA opinions obtained in this case are not adequate.  The August 2007 VA examiners undertook the examinations without having the opportunity to review the Veteran's claims file, including the Veteran's service treatment records.  Further, the August 2007 VA diabetes examiner did not state whether the Veteran's hypertension was aggravated by service-connected diabetes.  Based on the nature of the Veteran's assertions in this case, the Board finds that the Veteran should be scheduled for VA examinations by examiners who are able to review the Veteran's entire medical history and render the appropriate medical opinions regarding any nexus of the claimed disabilities to service or service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that as this case was last adjudicated in December 2008, the AOJ must consider all the evidence submitted subsequent to the December 2008 adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment or examination of the Veteran from August 29, 2012 and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examination(s) regarding the claimed hypertension and vision condition.  The examiner(s) must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has hypertension or a visual disability that is proximately due to, or aggravated by, service-connected diabetes mellitus or is otherwise related to service.  The rationale for any opinion expressed should be set forth.

3.  The AOJ should then, based on the entire record, readjudicate the issues of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for visual disability, to include as secondary to service-connected diabetes mellitus, type II.  If either of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


